Title: From Thomas Jefferson to George Hammond, 2 June 1792
From: Jefferson, Thomas
To: Hammond, George



June 2. 1792.

Mr. Jefferson presents his respectful compliments to Mr. Hammond: after receiving his letter of this morning he had called on Mr.  Hammond to speak with him on the subject of it, according to the desire he had before expressed to him, that when once each party should have explained fully the ground on which they view the matters in difference between them, they might shorten by oral communications, what should afterwards be necessary. Mr. Jefferson would be very happy if Mr. Hammond should happen to be disengaged today and would come and dine with him solus cum solo, in order to consider together the present state of things between the two governments, and to concert what is to be done.
